


June 6, 2017










R. Glenn Bancroft

3056 N Spirit Dancer Trail

Tucson, AZ 85749










Spindle, Inc

1200 S. Alma School Rd, Ste 12500

Mesa, AZ 85210







Gentlemen,







Due to continued personal matters that will continue to sap my attention to
respond and react in a timely manner to the matters facing Spindle, I must
tender my resignation from the Board of Directors and the position of Secretary
of the Corporation. There is no conflict with the Board or any of the company's
staff. I wish you all well and will be available to consult in the future if
needed.







Sincerely,




/s/ R. Glenn Bancroft




R. Glenn Bancroft

Secretary, Director

































